On Rehearing.
GRONER, C. J.
Petitioner asks for a rehearing on the ground that when the assessment for 1918 was first made the statute of limitations had run. We think this contention, if true, would not affect the question whether return on the installment basis could have been voluntarily adopted at'that time for years not barred. Rehearing is accordingly denied. In the alternative, petitioner asks that our opinion be modified so as to direct the Board of Tax Appeals to allow due credits to petitioner on account of overpayments for the years 1918 through 1921, on the ground that as to those years the statute had run even for a return on the installment basis. This phase of the case was not overlooked in preparing the original opinion, but our conclusion was that the record did not sufficiently show whether in fact the statute of limitations had run for the years in question. No opinion on the point was expressed, therefore, and our decision should be considered as being without prejudice to the full development of this point before the Board if the Board will entertain a motion to that end.